Citation Nr: 1544448	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to March 1995, November 1995 to August 1998, January 2002 to April 2002, February 2003 to August 2004, and February 2009 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in August 2015.  A transcript of that hearing is of record. 

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the evidence shows that the Veteran has a current TBI that is related to an in-service head injury.


CONCLUSION OF LAW

The criteria for service connection for a TBI have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A VA treatment note and addendum dated in March and April 2013 indicate that the Veteran suffers from a TBI in the severe range, with a formal diagnosis of "cognitive disorder NOS: TBI."  The Veteran was subsequently afforded VA examinations in September 2013 and July 2014.  On both occasions, the VA examiners concluded that the Veteran did not have a current TBI.  Having reviewed the aforementioned evidence, the Board finds that the evidence is in relative equipoise as to whether the Veteran has a current TBI and, accordingly, resolves any doubt in favor the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends that his current TBI is related to head injuries sustained during service in Iraq.  During the September 2013 VA examination, he stated that, in May 2003, while being medically evacuated due to an apparent appendicitis, an IED hit the ambulance he was traveling in and tossed it on its side, knocking him out.  He was then taken to a British hospital for treatment.  See also April 2013 VA treatment record; August 2015 Board hearing transcript.  During the July 2014 VA examination, he reported that he was briefly knocked unconscious by two other IED blasts, but did not provide specific details.  Nevertheless, during April 2013 VA treatment, he specifically alluded to a head injury with brief loss of consciousness, that resulted from diving out of the back of a truck to avoid an RPG, and a motor vehicle accident in Iraq that also resulted in loss of consciousness.  Additionally, the Veteran has described a head injury resulting from a fall around April 2003 at Fort Lewis, Washington.  During the September 2013 VA examination, he indicated that while working on the top of a fuel tanker, he slipped backwards, fell 14 feet, and landed on his back.  See also August 2015 Board hearing transcript at 17.

Service treatment records include a November 2007 post deployment health assessment, wherein the Veteran indicated that he had been exposed to, or near, a blast, IED explosion, car bomb, suicide explosion, or other combat event that caused a blow or jolt to the head.  A November 2008 TBI questionnaire shows that the Veteran reported a 2003 injury, which he described as "during convoy VBIED 85 yards away; fall during night fueling mission, fell 14 feet from semi-tanker, landed on back in soft sand with full TA-50."  

Military personnel records show that the Veteran served in Southwest Asia from April 2003 to June 2004, with duty in an imminent danger pay area.  His military occupational specialty at the time was light wheel vehicle mechanic.  

The Veteran is competent to report any head injuries in service, as these are factual in nature.  As state above, he has described four different events where he claims to have injured his head or lost consciousness.  Although service treatment records do not show treatment for these or any other head injuries, the Board finds the Veteran's report of a May 2003 IED blast to be credible, as it is consistent with his description of a blast injury in the November 2008 TBI questionnaire.  Regarding the absence of records, the Board notes that, per the Veteran's account, he was treated for this particular head injury in a British hospital.  Thus, records of such treatment are unlikely to be found in his service treatment records.  In view of the above, the Board finds the evidence to be in relative equipoise as to whether the Veteran experienced at least one head injury in service that could account for his current TBI, and resolves any doubt in this regard in favor of the Veteran. 

With regard to the question of whether the Veteran's current TBI is related to an in-service head injury, the March 2013 VA psychological evaluation summary is sufficient to establish such nexus.  According to the VA provider, the evaluation's findings were consistent with the Veteran's reported perception that he "did not feel right after returning from Iraq".  Furthermore, the VA provider addressed the matter of why the Veteran's impairments had taken so long in being appreciated.  She attributed this delay to the fact that Veteran projects a positive attitude and that he has preserved some basic cognitive functions.  These statements from the April 2013 VA provider support a finding that the Veteran's TBI is related to service.  Furthermore, there is no evidence that contradicts this finding.

Affording the benefit of the doubt to the Veteran, the elements of service connection for a TBI are established.  38 C.F.R. §§ 3.102, 3.303.



ORDER

Service connection for a TBI is granted.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


